UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2007 Commission File No. 0-29320 EIGER TECHNOLOGY, INC. (Exact name of Registrant as specified in its charter) 144 Front Street, Suite 700 Toronto, Ontario M5J 2L7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. x Form 20-FSYMBOL Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): SYMBOL Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SYMBOL Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes SYMBOL No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SUBMITTED HEREWITH Exhibits Exhibit 10.1 Debt Settlement Agreement between Eiger Technology, Inc. and Racino Royale, Inc., dated July 11, 2007. Exhibit 99.1 Press Release Dated August 13, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Eiger Technology, Inc. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EIGER TECHNOLOGY, INC. Dated:August 29, 2007 By: /s/ Gary N. Hokkanen Name:Gary N. Hokkanen Title:Chief Financial Officer
